Order entered July 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00060-CV

                                  PATRICK DAUS, Appellant

                                                V.

                               MARIA DAUS, ET AL., Appellees

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-10283

                                            ORDER
       We GRANT appellee Maria Daus’s July 23, 2013 unopposed second motion for an

extension of time to file a brief. Appellee shall her brief on or before August 7, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE